Citation Nr: 0903942	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  08-09 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 







INTRODUCTION

The veteran served on active duty from October 1944 to August 
1946 and from December 1952 to February 1982. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran's VA treatment records indicate that he sought 
treatment for hearing loss on September 20, 2006.  The record 
from this treatment states that "Puretone Air/Bone, 
Conduction Thresholds, Speech Test Results and Tympanometry 
are available for review under the tools menu - audiogram 
display," however, to date, the results of this audiogram 
have not been associated with the veteran's claims file.  
Accordingly, on remand the RO/AMC should make arrangements to 
obtain the VA audiogram results, as well as any of the 
veteran's recent VA treatment records pertaining to hearing 
loss.  

Additionally, since notice that complies with Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), has not been provided, such 
notice should be sent to the veteran. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the veteran notice that 
includes an explanation as to the 
information and evidence needed for an 
increased rating for hearing loss, as 
outlined in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

2.  Make arrangements to obtain the 
results of the audiological testing 
done at the Tampa, Florida, VA Medical 
Center, specifically the audiogram 
tests performed on September 20, 2006.  
As noted above, this treatment note 
states that "Puretone Air/Bone, 
Conduction Thresholds, Speech Test 
Results and Tympanometry are available 
for review under the tools menu - 
audiogram display."  This specific 
information must be obtained.

Also, request any treatment records 
related to hearing loss, including 
audiograms with puretone air/bone, 
conduction thresholds and speech test 
results, dated since January 2008.  

3.  Finally, readjudicate the claim on 
appeal.  If the claim remains denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

